Circuit Court for Prince George’s County
Case No. CAE-12-40669
Argued: September 9, 2014
                                               IN THE COURT OF APPEALS

                                                     OF MARYLAND

                                                 Misc. Docket AG No. 73

                                                  September Term, 2012




                                           ATTORNEY GRIEVANCE COMMISSION

                                                     OF MARYLAND

                                                            v.

                                                   JOSEPH MUA KUM




                                                   Barbera, C.J.
                                                   Harrell
                                                   Battaglia
                                                   Greene
                                                   Adkins
                                                   McDonald
                                                   Watts,
                                                                   JJ.


                                                  PER CURIAM ORDER




                                                 Filed: September 10, 2014
ATTORNEY GRIEVANCE                   *     In the
COMMISSION OF MARYLAND
                                     *     Court of Appeals

          v.                         *     of Maryland

                                     *     Misc. Docket AG No. 73
JOSEPH MUA KUM
                                     *     September Term, 2012


                            PER CURIAM ORDER

     For reasons to be stated in an opinion later to be filed, it

is this 10th day September, 2014,

     ORDERED,    by   the   Court   of   Appeals    of   Maryland,   that the

Respondent, Joseph Mua Kum, be, and he is hereby, disbarred,

effective immediately, from the further practice of law in the

State of Maryland; and it is further

     ORDERED that the Clerk of this Court shall strike the name of

Joseph Mua Kum from the register of attorneys, and pursuant to

Maryland Rule 16-760(e), shall certify that fact to the Trustees of

the Client Protection Fund and the clerks of all judicial tribunals

in the State; and it is further

     ORDERED that respondent shall pay all costs as taxed by the

Clerk of this Court, including the costs of all transcripts,

pursuant to Maryland Rule 16-761(b), for which sum judgment is

entered in favor of the Attorney Grievance Commission of Maryland

against Joseph Mua Kum.



                                           /s/ Mary Ellen Barbera
                                          Chief Judge